Citation Nr: 1220631	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-39 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to any service-connected disabilities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, from July 1991 to December 1991, and from June 1993 to January 1998, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been afforded two VA examinations with respect to his claim of service connection for erectile dysfunction.  Neither the April 2007 nor the September 2010 VA examination was adequate, inasmuch as they did not specifically address whether there was a clear diagnosis of erectile dysfunction and, if so, whether such was related to service or caused or aggravated by a service-connected disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An additional examination which specifically addresses the critical questions is necessary on remand.





Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination, to include any testing the examiner deems necessary, to address the following questions:

(a) Does the Veteran currently have, or at any time since the date of claim has he had, erectile dysfunction?
(b) If so, please give the approximate date of onset to the best of your ability.
(c) If erectile dysfunction is diagnosed, was it at least as likely as not (50 percent or greater probability) incurred in or aggravated by his military service?
(d) If erectile dysfunction is diagnosed, was it at least as likely as not (50 percent or greater probability) caused or aggravated by a service connected disability, to include low back disability and/or psychiatric disability?
(e) If erectile dysfunction is diagnosed, was it at least as likely as not (50 percent or greater probability) caused or aggravated by medication prescribed in connection with or other treatment for a service-connected disability, to include low back disability and/or psychiatric disability?

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner should provide a complete rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review, and the examiner should review and specifically comment on the previous VA examination reports.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for the issue on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


